No.    14754

                   I N THE SUPREME C U T O THE STATE O M N A A
                                    O X   F           F OTN

                                                 1980



STATE O F MONTANA,

                               P l a i n t i f f and R e s p o n d e n t ,

          VS   .
GARY ALLEN,

                               D e f e n d a n t and A p p e l l a n t .



Appeal from:          D i s t r i c t Court of t h e Third J u d i c i a l D i s t r i c t ,
                      I n and F o r t h e County o f P o w e l l ,
                      Hon. R o b e r t J . Boyd, J u d g e p r e s i d i n g .

C o u n s e l o f Record:

     For A p p e l l a n t :

           T i p p , Hoven & S k j e l s e t , M i s s o u l a , Montana
           Tom F r i z z e l l a r g u e d , M i s s o u l a , Montana

     F o r Respondent :

           Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , H e l e n a , Montana
           Ted Mizner a r g u e d , County A t t o r n e y -       ,             D e e r Lodge,
            Montana



                                                  S u b m i t t e d : March 25,     1980

                                                     Decided:              b4v!?   19_88
Mr.    J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e C o u r t .

         Defendant was c o n v i c t e d by a j u r y of c r i m i n a l p o s s e s -

s i o n of dangerous d r u g s i n t h e T h i r d J u d i c i a l D i s t r i c t ,

County of Powell, on F e b r u a r y 1 3 , 1979, and r e c e i v e d a

deferred sentence.

        On September 28, 1978, t h r e e o f f i c e r s responded t o a

c o m p l a i n t by John Wilson, a n a p a r t m e n t b u i l d i n g manager,

t h a t t h e r e w a s a loud p a r t y taking p l a c e i n an apartment

r e n t e d by one Annie Smith.                 The o f f i c e r s proceeded t o M s .

S m i t h ' s a p a r t m e n t b u t t h e n o i s e and music was under c o n t r o l

when t h e y a r r i v e d .      However, t h e y d i d s m e l l t h e s t r o n g o d o r

o f b u r n i n g m a r i j u a n a , though t h e y c o u l d n o t d e t e r m i n e ex-

a c t l y t h e a p a r t m e n t from which i t emanated, a s t h e r e were

two a p a r t m e n t d o o r s a p p r o x i m a t e l y f o u r f e e t a p a r t .   The

o f f i c e r s knew t h a t t h e d e f e n d a n t was a f r e q u e n t v i s i t o r a t

Ms.   S m i t h ' s a p a r t m e n t . & e t A m & h d e k n d a t z t and M s .          Smith

-
s.                             One d e p u t y approached t h e door t o t h e

apartment beside M s .             S m i t h ' s and was met by a t e n a n t who

informed t h e o f f i c e r t h a t t h e a p a r t m e n t M s .         Smith r e n t e d w a s

across the hall.

        The o f f i c e r s t h e n approached M s .             S m i t h ' s a p a r t m e n t and

o n e of t h e o f f i c e r s knocked a t t h e d o o r which, t h e y t e s t i -

f i e d , swung open a t t h e f o r c e of t h e knock.                    When t h e d o o r

opened t h e o f f i c e r s s m e l l e d a s t r o n g o d o r o f b u r n i n g mari-

juana. -atmy                      -
                                  o
                                  w
                                  n                            j u v e n i l e drug user..

The o f f i c e r s walked i n w i t h o u t e x p r e s s p e r m i s s i o n .        One of

t h e o f f i c e r s n o t i c e d some m a r i j u a n a and d r u g p a r a p h e r n a l i a

on a c o f f e e t a b l e .

        They t h e n a r r e s t e d t h e p e o p l e i n t h e a p a r t m e n t and

a d v i s e d them of t h e i r Miranda r i g h t s .             After       the a r r e s t s

w e r e made, t h e o f f i c e r s a s k e d M s . Smith i f t h e y c o u l d s e a r c h
h e r apartment.            They d i d n o t have e i t h e r a s e a r c h o r a r r e s t

warrant.         Ms.    Smith i n i t i a l l y r e f u s e d t o c o n s e n t t o t h e

s e a r c h , b u t a f t e r some c o a x i n g by t h e o f f i c e r s p l u s t h e i r

informing --t t h e y would get p e r m i s s i o n -- l a n d -
          her t h a                                 from t h e

-r-t o s e a r c h , s h e f i n a l l y a g r e e d t o t h e s e a r c h .
lo d                                                                                      Defendant,
a f t e r a r g u i n g w i t h t h e o f f i c e r s , e v e n t u a l l y a s s i s t e d them i n

t h e i r s e a r c h , g i v i n g them some m a r i j u a n a which had been

l o c a t e d under a c o f f e e t a b l e and w a s n o t i n p l a i n view and

some stems and s e e d s from t h e k i t c h e n .                   Defendant had no

m a r i j u a n a on h i s p e r s o n .

        Ms.    Smith r e n t e d t h e a p a r t m e n t and was n o t d e p e n d e n t on

her p a r e n t s f o r support although she w a s only s i x t e e n y e a r s
old.      Defendant a l l e g e d he was permanently r e s i d i n g i n t h e

a p a r t m e n t w i t h M s . Smith and t h a t h e p a i d r e n t f o r t h e

a p a r t m e n t b u t had no c o n t r a c t u a l r e l a t i o n s h i p w i t h t h e

landlord.
        A f t e r h i s a r r e s t , d e f e n d a n t moved t o s u p p r e s s t h e i t e m s

s e i z e d i n t h e s e a r c h and d i s m i s s t h e i n f o r m a t i o n on t h e

grounds t h a t t h e o f f i c e r s ' e n t r y was u n l a w f u l and t h a t t h e

search w a s i n v i o l a t i o n of h i s c o n s t i t u t i o n a l r i g h t s .           A

s u p p r e s s i o n h e a r i n g w a s h e l d on December 1 4 , 1978, and

b r i e f s were f i l e d .      The motion t o s u p p r e s s was d e n i e d .                At

t h e t r i a l , t h e j u r y found d e f e n d a n t g u i l t y , and he was

s e n t e n c e d by t h e D i s t r i c t C o u r t .     From t h i s judgment and t h e

d e n i a l of t h e motion t o s u p p r e s s , d e f e n d a n t b r i n g s t h i s
appeal.
        D e f e n d a n t - a p p l l a n t p r e s e n t s t h e f o l l o w i . ~ gi s s u e s f o r
r e v i e w by t h i s C o u r t :
        1.     Does a p e r s o n permanently l i v i n g i n a n a p a r t m e n t

have s t a n d i n g t o s u p p r e s s e v i d e n c e f o r a n u n l a w f u l e n t r y and

s e a r c h when he was p r e s e n t on t h e p r e m i s e s ?
     2-   Does the smell of marijuana constitute sufficient
probable cause to make a warrantless entry into and search
of a home?
     3.   Assuming probable cause, can the police enter a

private residence without a warrant, exigent circumstances,
or an invitation?
     4.   Did Annie Smith's consent to search defeat any
right of defendant to object?
     Defendant initially contests the officers' entry into
the apartment where he was residing.     He insists probable
cause here was based solely upon the smell of marijuana and
that this is insufficient for a search warrant, let alone a
warrantless entry.   Defendant submits he was permanently
residing at his fiancee's apartment and that u~.lderrecent
Supreme Court authority the test for Fourth Amendment vio-
lations is wherher the defendant had a legitimate expecta-
tion of privacy in the place searched.    Defendant argues he
had a legitimate expectation of privacy because the place
searched was his residence.   Finally, defendant asserts that
Montana's constitutional right to privacy protects against
the type of warrantless entry which took place here.
     The State contends that Fourth Amendment rights are
personal rights which may not be asserted vicariously and
argues that defendant does not have standing to object to
the search of Annie Smith's apartment.    The State further
contends that the defendant did not have a legitimate expec-
tation of privacy under the circumstances that existed in
this case.    The State argues that Annie Smith's consent was
valid and sufficient to override defendant's objection to
the search.    Defendant, it is asserted, also waived any
objection he had to the search when he aided the officers in
t h e s e a r c h of t h e a p a r t m e n t .      The 81:ate i n s i s t s t h a t t h e

o f f i c e r s had s u f f i c i e n t p r o b a b l e c a u s e t o e n t e r t h e a p a r t -

rnent and t o make t h e a r r e s t s , and t h a t once t h e a r r e s t w a s

c o m p l e t e , t h e o f f i c e r s had t h e r i g h t t o make a s e a r c h i n c i -

d e n t t o an arrest.

        I n i t i a l l y w e f a c e t h e q u e s t i o n of whether d e f e n d a n t had

standing t o suppress t h e evidence seized.                                Defendant con-

t e n d s t h a t under t h e U n i t e d S t a t e s Supreme C o u r t h o l d i n g s i n

J o n e s v . U n i t e d S t a t e s ( 1 9 6 0 ) , 362 U.S. 257, 80 S. Ct. 725, 4
L. Ed. 2d 697, and Rakas v. I l l i n o i s ( 1 9 7 8 ) , 439 U.S. 128, 99
S. Ct. 421,     58 L. Ed. 2d 387, he had s t a n d i n g t o c o n t e s t a n

u n l a w f u l e n t r l r and s e a r c h o f t h e a p a r t m e n t .

        I n J o n e s t h e d e f e n d a n t was p r e s e n t a t t h e t i m e of t h e

s e a r c h of a n a p a r t m e n t which was owned by a f r i e n d .                 The

f r i e n d had g i v e n J o n e s p e r m i s s i o n t o u s e t h e a p a r t m e n t and a

key t o i t , w i t h which J o n e s had a d m i t t e d h i m s e l f on t h e day

of t h e s e a r c h .     H e had a s u i t and s h i r t a t t h e a p a r t m e n t and

had s l e p t t h e r e f o r a n i g h t ; however, h i s home w a s e l s e -

where.       A t t h e t i m e of t h e s e a r c h , J o n e s was t h e o n l y occu-

p a n t o f t h e a p a r t m e n t , t h e lessee h a v i n g gone away f o r

s e v e r a l days.      Based on t h e above f a c t s t h e U n i t e d S t a t e s

Supreme C o u r t h e l d t h a t w h i l e one w r o n g f u l l y on t h e p r e m i s e s

c o u l d n o t move t o s u p p r e s s e v i d e n c e o b t a i n e d a s a r e s u l t of

s e a r c h i n g them, "anyone l e g i t i m a t e l y on p r e m i s e s where a

s e a r c h o c c u r s may c h a l l e n g e i t s l e g a l i t y . "     362 U.S.    a t 267.

        D e s p i t e t h e u r g i n g by t h e d e f e n d a n t s i n Rakas t o r e l a x

t h e r u l e i n J o n e s , t h e C o u r t d e c l i n e d t o e x t e n d t h e r u l e of

s t a n d i n g i n F o u r t h Amendment c a s e s and l i m i t e d t h e broad

l a n g u a g e of J o n e s .    It stated:

        "We do n o t q u e s t i o n t h e c o n c l u s i o n i n J o n e s t h a t
        t h e defendant i n t h a t case suffered a v i o l a t i o n
        of h i s p e r s o n a l F o u r t h Amendment r i g h t s i f t h e
s e a r c h i n question w a s unlawful.       Nonetheless,
-
w e b e l i e v e -- p h r a s e ' l e g i t i m a t e l y on
                  t h a t the
premises' coined - Jones c r e a t e s too broad -
           -
                           in                                 a
gauge f o r measurement of F o u r t h Amendment r i g h t s .
F o r example, a p p l i e d l i t e r a l l y , t h i s s t a t e m e n t
would p e r m i t a c a s u a l v i s i t o r who h a s n e v e r s e e n ,
o r been p e r m i t t e d t o v i s i t t h e basement of an-
o t h e r ' s house t o o b j e c t t o a s e a r c h o f t h e base-
ment i f t h e v i s i t o r happened t o be i n t h e k i t c h e n
o f t h e house a t t h e t i m e of t h e s e a r c h . Like-
w i s e , a c a s u a l v i s i t o r who walks i n t o a house
one m i n u t e b e f o r e a s e a r c h of t h e house commences
and l e a v e s o n e m i n u t e a f t e r t h e s e a r c h e n d s would
be a b l e t o c o n t e s t t h e l e g a l i t y of t h e s e a r c h .
The f i r s t v i s i t o r would have a b s o l u t e l y no i n -
t e r e s t o r l e g i t i m a t e e x p e c t a t i o n of p r i v a c y i n
t h e basement, t h e second would have none i n t h e
house, and i t advances no p u r p o s e s e r v e d by t h e
F o u r t h Amendment t o p e r m i t e i t h e r o f them t o
o b j e c t t o t h e l a w f u l n e s s of t h e s e a r c h .

"We t h i n k t h a t J o n e s on -s f a c t s m e r e l y s t a n d s
   ---                                   - it
-
f o r - unremarkable p r o p o s i t i o n -h- t a p e r s o n
         the                                               t a
c a n-
--       have a l e g a l l y s u f f i c i e n t i n t e r e s t - -
                                                                   in a
p l a c e o t h e r - -h i s - - - - o t h a t t h e F o u r t h
                         t h a n - own home s
Amendment p r o t e c t s -- u n r e a s o n a b l e govern-
                                     him from
mental i n t r u s i o n i n t o t h a t ~ l a c e . [ C i t a t i o n
  ~   --   -   - -   -
                            L

omitted.]              I n d e f i n i n g t h e s c o p e of t h a t i n t e r -
e s t , we a d h e r e t o t h e view e x p r e s s e d i n J o n e s
and echoed i n l a t e r c a s e s t h a t a r c a n e d i s t i n c -
t i o n s developed i n p r o p e r t y and t o r t law between
g u e s t s , l i c e n s e e s , i n v i t e e s , and t h e l i k e , o u g h t
not t o control.                  [Citations omitted. ] - -        But t h e
J o n e s s t a t e m e n t -h- t a p e r s o n need o n l y be
                                t a
 ' l e g i t i m a t e l y on p r e m i s e s ' i n o r d e r t o c G l l e n g e
t h e v a l i d i t y -t h e search o f a dwelling p l a c e
                           of -
c a n n o t - t a k e n - - -u l l s w e e p beyond -
               be               i n its f                             the
f a c t s --- c a s e .
              of t h a t

"Katz v . U n i t e d S t a t e s , 389 U 347 ( 1 9 6 7 ) , pro-
                                                     S
v i d e s g u i d a n c e i n d e f i n i n g t h e scope of t h e
i n t e r e s t p r o t e c t e d by t h e F o u r t h Amendment.
I n t h e c o u r s e of r e p u d i a t i n g t h e d o c t r i n e de-
r i v e d from Olmstead v . U n i t e d S t a t e s , 277 U S
438 ( 1 9 2 8 ) , and Goldman v . U n i t e d S t a t e s , 316
U 129 ( 1 9 4 2 ) , t h a t i f p o l i c e o f f i c e r s had n o t
  S
been g u i l t y of a common-law t r e s p a s s t h e y were
n o t p r o h i b i t e d by t h e F o u r t h Amendment from
e a v e s d r o p p i n g , t h e C o u r t i n Katz h e l d t h a t
c a p a c i t y t o claim t h e p r o t e c t i o n of t h e F o u r t h
Amendment depends n o t upon a p r o p e r t y r i g h t i n
t h e invaded p l a c e b u t upon whether t h e p e r s o n
who c l a i m s t h e p r o t e c t i o n of t h e Amendment h a s
a l e g i t i m a t e e x p e c t a t i o n of p r i v a c y i n t h e i n -
vaded p l a c e .            [ C i t a t i o n s omitted.]     Viewed -in
t h i s manner, the h o l d i n g                  J o n e s - -e s t be
                                                             can b -
explained                 t h e f a c t t h a t J o n e s had a    legiti-
mate e x p e c t a t i o n o f p r i v a c y - -e p r e m i s e s he
                                                   i n th
was u s i n g and t h e r e f o r e c o u l d c l a i m - pro--
---                                                            the
t e - o n - - F o u r t h Amendment w i t h r e s p e c t
-   cti         of t h e
t o a governmental i n v a s i o n of t h o s e p r e m i s e s ,
         even though h i s ' i n t e r e s t ' i n t h o s e p r e m i s e s
         m i g h t n o t have been a r e c o g n i z e d p r o p e r t y i n -
         t e r e s t a t common l a w . [ C i t a t i o n o m i t t e d . ] "
         Rakas v . I l l i n o i s , 439 U.S. a t 141-43.

The C o u r t went on t o f a c t u a l l y d i s t i n g u i s h Rakas from J o n e s

and s t a t e d :

         ". . .       Jones n o t o n l y had p e r m i s s i o n t o u s e t h e
        a p a r t m e n t of h i s f r i e n d , b u t had a key t o t h e
        a p a r t m e n t w i t h which he a d m i t t e d h i m s e l f on t h e
        day o f t h e s e a r c h and k e p t p o s s e s s i o n s i n t h e
        apartment.           E x c e p t w i t h r e s p e c t t o hi r; f r i e n d ,
        J o n e s had complete dominion and c o n t r o l o v e r
        t h e a p a r t m e n t and would e x c l u d e o t h e r s from i t .
        L i k e w i s e i n Katz, t h e d e f e n d a n t o c c u p i e d t h e
        t e l e p h o n e b o o t h , s h u t t h e d o o r behind him t o
        e x c l u d e a l l o t h e r s and p a i d t h e t o l l , which ' e n -
        t i t l e d [him]' t o assume t h a t t h e words h e u t t e r [ e d l
        i n t o t h e mouthpiece [would] n o t be b r o a d c a s t t o
        t h e world.'           [Citation omitted.]               Katz and J o n e s
        could l e g i t i m a t e l y expect prlvacy i n t h e a r e a s
        which w e r e t h e s u b j e c t of t h e s e a r c h and s e i z u r e
        each sought t o contest.                  . ."      439 U.S. a t 1 4 9 .

        S i m i l a r l y , i n t h i s c a s e , d e f e n d a n t had a l e g i t i m a t e

e x p e c t a t i o n of p r i v a c y i n t h e a p a r t m e n t s e a r c h e d .   H e shared

i t w i t h h i s g i r l f r i e n d and e x c e p t w i t h r e s p e c t t o h e r had

complete dominion and c o n t r o l o v e r t h e a p a r t m e n t and c o u l d

e x c l u d e o t h e r s from i t .       H e r e , a s i n J o n e s and Katz, t h e

d e f e n d a n t had a l e g i t i m a t e e x p e c t a t i o n of p r i v a c y i n t h e

a r e a s s u b j e c t t o t h e s e a r c h and s e i z u r e .       Defendant w a s ,

t h e r e f o r e , e n t i t l e d t o c o n t e s t t h e l e g a l i t y of t h e s e a r c h

and s e i z u r e .

        Once it h a s been d e t e r m i n e d t h a t d e f e n d a n t w a s e n t i t l e d

t o c o n t e s t t h e l e g a l i t y of t h e s e a r c h and s e i z u r e , o u r

a n a l y s i s must s h i f t t o t h e q u e s t i o n of whether t h e c h a l -

l e n g e d s e a r c h and s e i z u r e v i o l a t e d d e f e n d a n t ' s F o u r t h Amend-

ment r i g h t s .      " T h a t i n q u i r y r e q u i r e s a d e t e r m i n a t i o n of

whether t h e d i s p u t e d s e a r c h and s e i z u r e h a s i n f r i n g e d a n

i n t e r e s t o f t h e d e f e n d a n t which t h e F o u r t h Amendment was

designed t o protect."                 Rakas v .                        439 U.S.
        Defendant c o n t e n d s t h a t t h e p o l i c e l a c k e d s u f f i c i e n t

p r o b a b l e c a u s e t o make a w a r r a n t l e s s e n t r y i n t o t h e a p a r t -

ment.       H e concludes, t h e r e f o r e , t h a t t h e e n t r y w a s unlawful

and any e v i d e n c e s e i z e d s h o u l d be s u p p r e s s e d .     The S t a t e , on

t h e o t h e r hand, c o n t e n d s t h a t under t h e f a c t s and circum-

s t a n c e s o f t h i s c a s e t h e p o l i c e o f f i c e r s had p r o b a b l e c a u s e

t o b e l i e v e a n o f f e n s e had been o r was b e i n g committed b e f o r e

t h e y e v e r e n t e r e d t h e a p a r t m e n t , and t h e r e f o r e , t h e y had t h e

r i g h t t o e n t e r t h e a p a r t m e n t and make t h e a r r e s t .

        A s t h e a r r e s t , s e a r c h and s e i z u r e w e r e made w i t h o u t

w a r r a n t s , t h e outcome o f t h i s c a s e rests on a d e t e r m i n a t i o n

of whether o r n o t t h e s e a r c h and s e i z u r e w e r e made i n c i d e n t

t o a lawful a r r e s t .        The c o n t r o l l i n g i s s u e , t h e n , i s whether

defendant's a r r e s t w a s lawful a t t h e o u t s e t , thereby j u s t i -

f y i n g t h e s u b s e q u e n t s e a r c h and s e i z u r e of t h e c o n t r a b a n d

which l e d t o d e f e n d a n t ' s c o n v i c t i o n .

        For p u r p o s e s of t h i s d e c i s i o n it i s n e c e s s a r y t o p l a c e

t h e d i s c u s s i o n of t h e p l a i n view :;elz.lre o f t h e m a r i j u a n a on

t h e c o f f e e t a b l e and t h e s u b s e q u e n t s e a r c h of t h e rest of

t h e house on d i f f e r e n t p l a n e s .      Our r e a s o n s f o r d o i n g s o

w i l l soon become o b v i o u s .

        The l a w f u l n e s s o f . d e f e n d a n t ' s a r r e s t must be measured

by t h e s t a n d a r d s p r e s c r i b e d i n s e c t i o n 46-6-401,      MCA.       State

v . H u l l ( 1 9 7 1 ) , 158 Mont. 6 , 487 P.2d 1314, 1319.                        This

s e c t i o n provides i n part:

        "A p e a c e o f f i c e r may a r r e s t a p e r s o n when:



        " ( 4 ) he b e l i e v e s on r e a s o n a b l e grounds t h a t t h e
        p e r s o n i s committing a n o f f e n s e o r t h a t t h e
        p e r s o n h a s committed a n o f f e n s e and t h e e x i s t -
        i n g c i r c u m s t a n c e s r e q u i r e h i s immediate a r r e s t . "
        Section 46-6-106, IICA, provides:
        "Manner of arrest without warrant. A peace
        officer or person making an arrest without a
        warrant must inform the person to be arrested
        of his authority, if any, of the intention to
        arrest him, and the cause of the arrest, ex-
        cept when the person to be arrested is actually
        engaged in the commission of or In an attempt
        to commit an offense or is pursued immediately
        after its commission or after an escape or when
        the giving of such information will imperil the
        arrest. "
        This Court has on previous occasions and under similar
factual situations had cause to decide the issues presented
here.     In State v. Hull, supra, we determined defendant's
arrest was based on reasonable grounds where, prior to their
entry, arresting officers had received information from an
informer that a "pot party" was in progress.       When the
officers arrived at the scene it was obvious from the music
and noise that a party was in progress.       They also smelled
the aroma of burning or burnt marijuana emanating from the
residence.    After being told by the informer, who had just
left the party, that there was hashish being smoked in the
house, the officers entered the residence and arrested
several persons, including defendant.       A search of defendant
yielded an amphetamine tablet.     This Court held the entry
into the residence without a warrant for purposes of effect--
ing the arrest and searching defendant incident to that
arrest was constitutionally and statutorily permissible,

because there was sufficient probable cause to do so.         Hull,
487 P.2d at 1320.:
        In State v. Bennett (1972), 158 Mont. 496, 493 P.2d
1077, police officers received information indicating drug
activity was taking place at defendant's apartment.       They

were also informed that one of the defendants was a drug
dealer.    Additionally, the landlady informed one of the
o f f i c e r s t h a t d r u g s p o s s i b l y w e r e b e i n g used i n d e f e n d a n t ' s

apartment.          Based on t h e l a n d l a d y ' s c o m p l a i n t and informa-

t i o n r e c e i v e d , t h e o f f i c e r s went t o d e f e n d a n t ' s a p a r t m e n t t o

investigate.          When t h e y a r r i v e d , t h e y o b s e r v e d one of t h e

defendants, a suspected drug d e a l e r , e n t e r t h e apartment.

Upon a p p r o a c h i n g t h e a p a r t m e n t t h e y n o t i c e d t h e o d o r o f

b u r n i n g m a r i j u a n a coming from t h e open d o o r of t h e a p a r t -

ment.      The o f f i c e r s e n t e r e d t h e a p a r t m e n t , walked up a s h o r t

s t a i r w a y and o b s e r v e d t h e t h r e e d e f e n d a n t s s i t t i n g around a

t a b l e on which t h e r e was a m a r i j u a n a r o a c h and a c l e a r

p l a s t i c bag c o n t a i n i n g what t h e y b e l i e v e d t o be m a r i j u a n a .

The d e f e n d a n t s were immediately a r r e s t e d and t h e m a r i j u a n a

seized.       Even though t h e e n t r y and s e a r c h w e r e conducted

without a warrant, t h i s Court held t h e e n t r y i n t o t h e apart-

ment t o a r r e s t and t h e s e a r c h i n c i d e n t t h e r e t o c o n s t i t u -

t i o n a l l y permissible.         S t a t e v. B e n n e t t , 493 P.2d a t 1082.

        I n o u r d i s c u s s i o n i n B e n n e t t , w e concluded t h a t t h e

f a c t s i n v o l v e d t h e r e i n came w i t h i n - e x i g e n t c i r c u m s t a n c e s
                                                         the

e x c e p t i o n s - -e w a r r a n t r e q u i r e m e n t of t h e F o u r t h Amend-
                    t o th

ment and Johnson v. U n i t e d S t a t e s ( 1 9 4 8 ) , 333 U.S. 1 0 , 68
S. Ct. 367, 92 L. Ed. 436.     W a l s o indicated t h a t , while
                                           e

t h e r e i s no "knock and announce" r u l e i n Montana, where a n

o f f i c e r i s a t t e m p t i n g t o make an a r r e s t w i t h o u t a w a r r a n t ,

he h a s t h e d u t y t o i n f o r m t h e p e r s o n t o be a r r e s t e d of h i s

a u t h o r i t y i n s o a c t i n g and t h e c a u s e f o r s o a c t i n g u n l e s s

t h e a r r e s t e d p a r t y i s t a k e n i n t h e a c t u a l commission of t h e

o f f e n s e o r h a s e s c a p e d and i s immediately pursued.                    493 P.2d

a t 1081.

        Both H u l l and B e n n e t t were r e c e n t l y r a t i f i e d by t h i s

C o u r t i n S t a t e v. Means ( 1 9 7 8 ) ,               Mon t   . - 581 P.2d
                                                                        ,
406, 35 St.Rep.           673.
        While w e would be r e m i s s i f w e d i d n o t v o i c e o u r con-

c e r n h e r e t h a t a r r e s t and s e a r c h w a r r a n t s s h o u l d be used a s

t h e r u l e and n o t t h e e x c e p t i o n , s u f f i c i e n t e x i g e n t circum-

s t a n c e s e x i s t e d h e r e , e s p e c i a l l y due t o t h e involvement of

j u v e n i l e s , t o j u s t i f y t h e w a r r a n t l e s s e n t r y and a r r e s t .

T h e r e f o r e , under t h i s C o u r t ' s h o l d i n g s i n H u l l and B e n n e t t ,

and based on t h e above f a c t s , w e f i n d t h e D i s t r i c t C o u r t

p r o p e r l y concluded t h a t t h e o f f i c e r s had s u f f i c i e n t p r o b a b l e

c a u s e t o make t h e w a r r a n t l e s s e n t r y and a r r e s t .

        The s e i z u r e of t h e m a r i j u a n a on t h e t a b l e was a l s o

p r o p e r under e i t h e r a " p l a i n view" t h e o r y o r a s e i z u r e

incident t o a lawful a r r e s t theory.                     C o o l i d g e v. N e w Hamp-

s h i r e ( 1 9 7 1 ) , 403 U.S. 443, 91 S. Ct. 2022, 29 L. Ed. 2d 564;

S t a t e v . H u l l , s u p r a ; S t a t e v . B e n n e t t , s u p r a ; s e c t i o n 46-5-

1 0 2 ( 3 ) and ( 4 ) , MCA.

        While t h e o f f i c e r s ' i n i t i a l e n t r y i n t o t h e a p a r t m e n t

and t h e s u b s e q u e n t a r r e s t and s e i z u r e of t h e m a r i j u a n a on

t h e t a b l e was v a l i d , t h e s o - c a l l e d    " c o n s e n t " s e a r c h of t h e

r e s t of t h e a p a r t m e n t was u n l a w f u l .      T h e r e i s no d o u b t t h a t

t h e o f f i c e r s d i d n o t have a u t h o r i t y t o s e a r c h t h e e n t i r e

house.       S e c t i o n 46-5-102,       MCA; Chime1 v. C a l i f o r n i a           (1969),

395 U.S. 752, 89 S. Ct. 2034, 23 L. Ed. 2d 685.       The i n i t i a l

b r e a k i n t h e o f f i c e r s ' l a w f u l c o n d u c t came when t h e y s e c u r e d

Ms.   S m i t h ' s " c o n s e n t " t o s e a r c h t h e house by fraudulent117

t e l l i n g h e r t h a t i f s h e fai.1-ed t o c o n s e n t t h e y c o u l d g a i n

c o n s e n t t o s e a r c h t h e a p a r t m e n t from t h e l a n d l o r d .

        When a law e n f o r c e m e n t o f f i c e r c l a i m s a u t h o r i t y t o

s e a r c h a home under a w a r r a n t , Bumper v. North ~ a r o l i n a

( 1 9 6 8 ) , 391 U.S. 543, 88 S. Ct. 1788, 20 L. Ed. 2d 797, o r

t h r e a t e n s t o o b t a i n a search warrant, United S t a t e s v.

Boukater ( 5 t h C i r . 1 9 6 9 ) , 409 F.2d 537, o r makes a f l a t
a s s e r t i o n t h a t he h a s come t o s e a r c h , Amos v. United S t a t e s

 ( 1 9 2 1 ) , 255 U.S. 313, 4 1 S. Ct. 266, 65 L. Ed. 654,     ". . .      he

anounces i n e f f e c t t h a t t h e o c c u p a n t h a s no r i g h t t o r e s i s t

t h e search.         The s i t u a t i o n i s i n s t i n c t w i t h c o e r c i o n - - a l b e i t

colorably lawful coercion.                      Where t h e r e i s c o e r c i o n , t h e r e

c a r n o t be c o n s e n t . "   Bumper v. North C a r o l i n a , 391 U.S.                    at



        The o f f i c e r s i n t h e i n s t a n t c a s e informed M s .              Smith

t h a t i f she d i d n o t consent t o t h e search they could secure

c o n s e n t from h e r l a n d l o r d .     Ms.     S m i t h ' s c o n s e n t w a s based on

t h i s f r a u d u l e n t show o f a u t h o r i t y , and, a s s u c h , t h e c o n s e n t

was c o e r c e d and t h e r e f o r e i n v a l i d .

        One o t h e r f a c t o r makes M s . S m i t h ' s c o n s e n t i n v a l i d .

S e c t i o n 41-5-303,       MCA,     of t h e Montana Youth C o u r t A c t ,

provides :

        "When a y o u t h i s d e t a i n e d f o r i n v e s t i g a t i o n o r
        q u e s t i o n i n g upon a m a t t e r which c o u l d r e s u l t i n
        a p e t i t i o n a l l e g i n g t h a t t h e youth being detained
        i s e i t h e r d e l i n q u e n t o r i n need of s u p e r v i s i o n ,
        t h e f o l l o w i n g r e q u i r e m e n t s must be m e t :

        " ( 1 ) The y o u t h s h a l l be immediately and e f f e c -
        t i v e l y a d v i s e d of h i s c o n s t i t u t i o n a l r i g h t s and
        h i s r i g h t s under t h i s c h a p t e r .

        " ( 2 ) The y o u t h may waive such r i g h t s under t h e
        following s i t u a t i o n s :

        " ( a ) when t h e y o u t h i s under t h e a g e of 1 2 y e a r s ,
        t h e p a r e n t s o f t h e y o u t h may make a n e f f e c t i v e
        waiver;

       " ( b ) when t h e y o u t h i s o v e r t h e a g e of 1 2 y e a r s
       and t h e youth and h i s p a r e n t s a g r e e , t h e y may
       make a n 3 f f e c t i v e w a i v e r ; and

        " ( c ) when t h e y o u t h i s o v e r t h e a g e of 1 2 y e a r s
        and t h e y o u t h and h i s p a r e n t s 20 n o t a g r e e , t h e
        y o u t h may make a n e f f e c t i v e w a i v e r o n l y w i t h
        a d v i c e of c o u n s e l . "

        The r e c o r d r e v e a l s t h a t t h e o f f i c e r s f a i l e d t o r e a d M s .

Smith o r t h e o t h e r j u v e n i l e s i n v o l v e d h e r e t h e i r y o u t h c o u r t

a c t rights.         F u r t h e r , i n o r d e r t o e f f e c t i v e l y waive h e r
c o n s t i t u t i o n a l o r s t a t u t o r y r i g h t s , t h e w a i v e r must t a k e

p l a c e w i t h t h e agreement of t h e y o u t h and h e r p a r e n t s o r on
a d v i c e of c o u n s e l .      Ms.   S m i t h ' s p a r e n t s w e r e n o t informed

n o r Was c o u n s e l o b t a i n e d b e f o r e t h e " w a i v e r " of r i g h t s and

" c o n s e n t " t o s e a r c h took p l a c e .      There i s no q u e s t i o n t h a t

consent t o s e a r c h t h e premises r e q u i r e d M s .               Smith t o waive

h e r F o u r t h Amendment r i g h t t o be f r e e of u n r e a s o n a b l e

s e a r c h e s under t h e U n i t e d S t a t e s C o n s t i t u t i o n .     Schneckloth

v . Bustamonte ( 1 9 7 3 ) , 412 U.S. 218, 93 S. Ct. 2041, 36
L. Ed. 2d 854.      Ms.       Smith l a c k e d t h e c a p a c i t y t o g i v e t h i s

c o n s e n t , and h e r c o n s e n t t o s e a r c h was t h e r e f o r e i n v a l i d .

        The S t a t e c o n t e n d s t h a t d e f e n d a n t waived h i s r i g h t t o

o b j e c t t o t h e s e a r c h when h e h e l p e d t h e o f f i c e r s f i n d t h e

c o n t r a b a n d , c i t i n g S t a t e v. P e t e r s ( 1 9 6 5 ) , 146 Mont. 188,

405 P.2d 642.            The f a c t s of t h e i n s t a n t c a s e and t h o s e i n

Peters a r e distinguishable.                     I n P e t e r s t h e d e f e n d a n t volun-

t a r i l y c o n s e n t e d t o t h e i n v e s t i g a t i o n and i n s p e c t i o n of t h e

c a l v e s on h i s r a n c h ; h e r e , t h e r e c o r d r e v e a l s t h e d e f e n d a n t

vehemently p r o t e s t e d t h e s e a r c h and informed M s .                  Smith t h a t

s h e d i d n o t have t o c o n s e n t .         I t was o n l y a f t e r t h e o f f i c e r s

i n d i c a t e d t h e y w e r e g o i n g t o s e a r c h anyway t h a t d e f e n d a n t

h e l p e d them.      These a c t i o n s do n o t c o n s t i t u t e a w a i v e r by

d e f e n d a n t of h i s r i g h t t o o b j e c t t o t h e s e a r c h .       A s the

m a r i j u a n a and s e e d s s e i z e d d u r i n g t h e s u b s e q u e n t s e a r c h of

t h e house were " f r u i t s " of a n u n l a w f u l s e a r c h , t h e D i s t r i c t

C o u r t s h o u l d have s u p p r e s s e d them.         Wong Sun v . U n i t e d

S t a t e s ( 1 9 6 3 ) , 371 U.S. 471, 83 S. Ct. 407, 9 L. Ed. 2d 441.
        The D i s t r i c t C o u r t c o u l d p r o p e r l y c o n c l u d e t h a t prob-

a b l e c a u s e and s u f f i c i e n t e x i g e n t c i r c u m s t a n c e s e x i s t e d t o
j u s t i f y t h e w a r r a n t l e s s e n t r y , a r r e s t , and s e i z u r e of t h e

m a r i j u a n a on t h e t a b l e .     The s u b s e q u e n t " c o n s e n t " s e a r c h of
 t h e a p a r t m e n t , however, w a s u n l a w f u l , t h e r e f o r e t h e c o n t r a -

 band s e i z e d i n t h a t " s e a r c h " s h o u l d h a v e been s u p p r e s s e d .

            The judgment of t h e D i s t r i c t C o u r t i s a f f i r m e d i n s o f a r

 a s t h e e n t r y and i n i t i a l s e a r c h and s e i z u r e o f t h e c o n t r a -

 band on t h e c o f f e e t a b l e .       The r e m a i n d e r o f t h e judgment i s

vacated and s e t a s i d e .           On o r a l argument i t was a d m i t t e d

 t h a t t h e q u a n t i t y of marijuana properly s e i z e d c o n s t i t u t e d a

 f e l o n y amount, a n d t h e r e i s no a l l e g a t i o n t h a t t h e t a i n t e d

 evidence h a s any e f f e c t on t h e remainder s e i z e d ; it i s

 t h e r e f o r e u n n e c e s s a r y t o remand t h e c a u s e t o the D i s t r i c t

C o u r t a s t h e r e s u l t would b e unchanged.                          The s e n t e n c e i s

- t h e r e f o r e affirmed.
                                                                .         ,                   -         ..   .   -
, .-.
                                                                                    .a.
                                                                                          0

                           I-                                       / ,
                                                                     A:


 'i     t          ..                                                                                   -
                                                           /.
                                                           /
                                                           '
                                                           /
                                                     (   ,/p,c,,--/
                                                            Justice -



W e concur:




            Chief J u s t i c e




u                 e
            Justices
Kr. Chief Justice Frank I Haswell dissenting:
                         .
         I respectfully dissent.
         The majority hold that the subsequent search of the apart-
ment violated the Fourth Amendment to the United States Consti-
tution and the contraband seized should not have been admitted
in evidence at the trial.    Nonetheless, they affirm the conviction
because the remaining admissible evidence is sufficient to support
a conviction.
         Where, as here, federal constitutional error has occurred
we are required to determine whether such error constitutes harm-
less or prejudicial error.    The test is whether this Court can
declare its belief that the error was harmless beyond a reasonable
doubt.   Chapman v. California (1967), 386 U.S. 18, 87 S. Ct. 824,
17 L. Ed. 2d 705.    The majority have not addressed this question.
         Here defendant was charged with possession of approximately
372 grams of marijuana, a felony.   The admissible evidence to sup-
port this charge consisted of several pipes and a small bag of
marijuana in plain view on a coffee table in the apartment.    The
subsequent unlawful search uncovered a vial of seeds, a sack of
stems, several small bags of marijuana, a large bag of marijuana,
several small bags of seeds, a scale, a black pipe, a $100 bill and
five $1 bills.    The total weight of all the marijuana, both that
which was admissible and that which was not, was 387.07 grams.
         I find no evidence that the small bag of marijuana on the
coffee table (which is the only admissible marijuana) exceeded 60
grams in weight so as to constitute a felony.   Without such proof,
the evidence is insufficient to support the felony conviction.
Additionally the jury could infer from the tainted evidence that
defendant was a "pusher" or drug dealer because of the large amount
of marijuana, the scales, and the money.   For these reasons I can-
not say beyond a reasonable doubt that the inadmissible evidence
did not contribute to defendant's conviction.   Fahy v. Connecticut
(1963), 375 U.S. 85, 84 S. Ct. 229, 11 L. Ed. 2d 171, nor that such
evidence was harmless beyond a reasonable doubt.     Chapman v.

California, supra.

        I would vacate the conviction and rexand the case to the
District Court for a new trial.




                                              Chief Justice




        I concur with Chief Justice Haswell's dissent.




                                               Justice